DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 5, 2022.  As directed by the amendment: claims 1-3 have been amended, claims 4-14 have been canceled, and no new claims have been added.  Thus, claims 1-3 are presently pending in the application
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2021/0275842), in view of Fabian et al. (US 2018/0078798).
As to claim 1, Conrad discloses a smart mask 10 (Figs. 100-104) for air filtration comprising: a face mask 10 which is configured to be worn by a person so as to cover the person's mouth and nose nostrils, wherein the face mask defines an interior space between the face mask and the person's mouth and nose nostrils, wherein a transparent portion 13 of the face mask which is configured to cover the person's mouth is substantially impermeable to airflow (see Fig. 103, paragraph [0246]); a first air filter 116, 118 (Fig. 100, the filters 116, 118 associated with the inhalation path) which filters air entering the interior space, and a fan 130a (Fig. 100) which draws or pushes air through the first air filter 116, 118 into the interior space (paragraph [0370]); a second air filter 116, 118 (Fig. 100) which filters air exiting the interior space (paragraph [0370], the second filter is the filter associated with the exhalation path).  
Conrad further discloses an electronics unit (paragraph [0393]) and a sensor which collects data concerning the person's activity and which actuates the fan (flow or pressure sensor, paragraph [0369]), but does not disclose that the electronics unit is a data processing unit or that the sensor is selected from the group consisting of motion sensor, temperature sensor, humidity sensor, environmental oxygen sensor, blood oxygen sensor, carbon dioxide sensor, airborne particle sensor, spectroscopic sensor, ambient light sensor, pulse rate sensor, blood pressure sensor, microphone, and infrared sensor.  However, Fabian teaches a respiratory mask that includes a fan, a one or more physiological sensors 410 (paragraph [0128] lists several sensors, including a humidity sensor 426, temperature sensor 412/422, and blood oxygen sensor/pulse oximeter 416), and a data processing unit (microcontroller) that controls a fan in accordance with the sensor data (paragraph [0172]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Conrad so that operation of the fan is adjusted based on data from a sensor, as taught by Fabian, so that the fan can automatically be controlled/adjusted based on the person’s physiological needs.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 6,257,235), in view of Fabian et al. (US 2018/0078798).
As to claim 1, Bowen discloses a smart mask (Fig. 4) for air filtration comprising: a face mask 210 which is configured to be worn by a person 12 so as to cover the person's mouth and nose nostrils (see Fig. 4, col. 3, ln. 46-55), wherein the face mask defines an interior space between the face mask 210 and the person's mouth and nose nostrils (see Fig. 4), wherein a transparent portion 52 of the face mask which is configured to cover the person's mouth is substantially impermeable to airflow (see Fig. 4, col. 5, ln. 27-29); a first air filter 17 (Fig. 1B, col. 4, ln. 57-67) which filters air entering the interior space and a fan 14 (Fig. 1B, Fig. 4) which draws or pushes air through the first air filter 17 into the interior space (since fan 14 can operate in either direction, see col. 4, ln. 40-44, when fan 14 is operated in a direction to draw exterior air into the mask 210, it will push air through air filter 17 and into the interior space); a second air filter 16 (col. 5, ln. 49-54) which filters air exiting the interior space (when the fan 14 is pushing air through filter 17 into the mask from the external environment, excess air as well as exhaled air will be forced out through the filter portion 18; also, when the fan is OFF, inhaled and exhaled air will be allowed to pass through the second filter/filter body 18, col. 4, ln. 40-44).  
Bowen further discloses an electronics unit (controller 36, Fig. 2, col. 5, ln. 1-5), but does not disclose that the electronics unit is a data processing unit or that the smart mask additionally comprises a sensor which collects data concerning the person's immediate environment, activity, and/or the person’s biometric parameters; wherein the sensor is selected from the group consisting of motion sensor, temperature sensor, humidity sensor, environmental oxygen sensor, blood oxygen sensor, carbon dioxide sensor, airborne particle sensor, spectroscopic sensor, ambient light sensor, pulse rate sensor, blood pressure sensor, microphone, and infrared sensor; and wherein the operation of the fan is adjusted based on analysis of data from the sensor.  
However, Fabian teaches a respiratory mask that includes a fan, a temperature or humidity sensor, and a data processing unit (microcontroller) that controls a fan in accordance with the sensor data (paragraph [0172]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Bowen so that operation of the fan is adjusted based on data from a temperature or humidity sensor, as taught by Fabian, so that the inhalation/exhalation phase of the person can be detected and the fan be activated in accordance with the person’s breathing cycle, to conserve power.   

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2021/0275842), in view of Hur et al. (US 2018/0028846).
As to claim 1, Conrad discloses a smart mask 10 (Figs. 100-104) for air filtration comprising: a face mask 10 which is configured to be worn by a person so as to cover the person's mouth and nose nostrils, wherein the face mask defines an interior space between the face mask and the person's mouth and nose nostrils, wherein a transparent portion 13 of the face mask which is configured to cover the person's mouth is substantially impermeable to airflow (see Fig. 103, paragraph [0246]); a first air filter 116, 118 (Fig. 100, the filters 116, 118 associated with the inhalation path) which filters air entering the interior space and a fan 130a (Fig. 100) which draws or pushes air through the first air filter into the interior space (paragraph [0370]); a second air filter 116, 118 (Fig. 100) which filters air exiting the interior space (paragraph [0370], the second filter is the filter associated with the exhalation path).  
Conrad further discloses an electronics unit (paragraph [0393]) and a sensor which collects data concerning the person's activity and which actuates the fan (flow or pressure sensor, paragraph [0369]), but does not disclose that the electronics unit is a data processing unit or that the sensor is selected from the group consisting of motion sensor, temperature sensor, humidity sensor, environmental oxygen sensor, blood oxygen sensor, carbon dioxide sensor, airborne particle sensor, spectroscopic sensor, ambient light sensor, pulse rate sensor, blood pressure sensor, microphone, and infrared sensor.  However, Hur teaches a powered air-purifying respirator that includes a fan, an oxygen or carbon dioxide sensor, and a data processing unit (microcontroller) that adjusts the fan speed in accordance with the sensor data (paragraph [0044]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Conrad so that operation of the fan is adjusted based on data from an oxygen or carbon dioxide sensor, as taught by Hur, in order to maintain appropriate levels of oxygen and/or carbon dioxide in the patient’s body.  
Response to Arguments
Applicant has not submitted arguments to the rejections of claim 1.  Thus, the rejections stand.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785